DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application claims domestic priority to PRO 63/084,018 filed on 09/28/2020.


Information Disclosure Statement
The information disclosure statement (IDS) dated 09/27/2021 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baig et al. (US 2016/0324738 A1 – U.S.P.G. Pub. document No. 28 on IDS filed on 09/27/2021) as evidenced by BetaBio 45% (Hopsteiner, NPL document No. 26 on IDS filed on 09/27/2021).
Baig et al. teaches in a single embodiment a dentifrice comprising of hops, peppermint, stannous fluoride, and zinc lactate as disclosed in Table 4b. 

    PNG
    media_image1.png
    548
    542
    media_image1.png
    Greyscale

Regarding instant claims 1-5, Baig et al. teaches in the embodiment disclosed in Table 4b a dentifrice composition containing hops, HOPS CLEAN BETA BIO (45%), and flavor, Titan Peppermint. 
Regarding instant claim 6, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45%, which is a hops extract as evidenced by BetaBio 45%.
Regarding instant claim 7, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45%, which contains hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 8, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% which contains colupulone, lupulone, and adlupulone as evidenced by BetaBio 45%. 
Regarding instant claim 9, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% which contains 45% beta acids as evidenced by BetaBio 45%.
Regarding instant claim 10, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% which contains 0.4% of hops alpha acid as evidenced by BetaBio 45%.
Regarding instant claim 11, Baig et al. teaches in the embodiment disclosed in Table 4b the use of BetaBio 45% at 0.33 % by weight which falls within the about 0.01% to about 10% range recited in claim 11 of the instant application.
Regarding instant claim 12, Baig et al. teaches in the embodiment disclosed in Table 4b the use of zinc lactate. 
Regarding instant claim 13, 22 and 23, Baig et al. teaches in the embodiment disclosed in Table 4b the use of stannous fluoride.
Regarding instant claim 14, Baig et al. teaches in the embodiment disclosed in Table 4b the use of zinc lactate.
Regarding instant claim 20, Baig et al. teaches in the embodiment disclosed in Table 4b the use of a silica abrasive, Z109 Amorphous silica gel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A) Claims 1-14, 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Application Publication US 2016/0324738 A1, provided by applicant in the IDS filed on 09/27/2021).
Baig et al. teaches in a single embodiment a dentifrice comprising of hops, peppermint, stannous fluoride, and zinc lactate as disclosed in Table 4b. Baig further teaches the use of calcium abrasives calcium pyrophosphate, calcium carbonate, or calcium phosphate (Baig at [0055]-[0056]).
Baig et al.  differs from the instant claims 17-19 insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Baig et al.  teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Baig et al.  to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
	Regarding instant claims 1-14, 20, and 22-23, the teachings of Baig et al. are discussed in the 102-anticipation rejection supra.  The broadest reasonable interpretation the recitation of claim 1 “up to about 0.02% by weight of the oral care composition” is interpreted as including 0% by weight of the oral composition consistent with the instant specification at [0054].  
	Regarding instant claim 17, Baig et al. teaches the use of calcium abrasives calcium pyrophosphate, calcium carbonate, or calcium phosphate (Baig at [0055]- [0056]).
	Regarding instant claim 18, Baig et al. teaches the use of calcium abrasives calcium pyrophosphate, calcium carbonate, or calcium phosphate (Baig at [0055]- [0056]).
	Regarding instant claim 19, Baig et al. teaches the use of calcium abrasives calcium pyrophosphate, calcium carbonate, or calcium phosphate (Baig at [0055]- [0056]).

B) Claims 1-4, 12, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (WO 01/52796 A2).
Stephenson teaches a method of treating dental erosion comprising administering a beverage (Stephenson at claim 1) wherein the beverage includes the use of hops (Stephenson at page 12 lines 22-30), flavors (Stephenson at page 12), amino acid ferrous salts in the form of ferrous amino acid chelators (Stephenson at pages 17-18). Stephenson further teaches that the composition is substantially free of fluoride (Stephenson at claim 5).
Stephenson differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Stephenson teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Stephenson to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, under the broadest reasonable interpretation the recitation of claim 1 “up to about 0.02% by weight of the oral care composition” is interpreted as including 0% by weight of the oral composition.  Stephenson teaches the use of hops and flavors in an oral care composition. 
Regarding instant claims 15 and 16, Stephenson teaches the use of amino acid salts in the form of ferrous amino acid chelators (Stephenson at pages 17-18).
Regarding instant claim 21, Stephenson teaches that the composition is substantially free of fluoride (Stephenson at claim 5).
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 12-14, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10 and 14 of U.S. Patent No. 9,314,419 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite an oral care composition comprising hops, flavor, stannous fluoride and zinc.
US Patent No. 9,314,419 recites and oral care composition (‘419 at claim 1) wherein the composition further comprises hops (‘419 at claim 2), stannous fluoride (‘419 at claim 3), zinc (‘419 at claim 4), and flavor (‘419 at claim 10). US Patent No. 9,314,419 further recites that the zinc may be zinc lactate (‘419 at claim 14).
Regarding instant claims 1-5, ‘419 recites an oral care composition (‘419 at claim 1), comprising hops (‘419 at claim 2) and flavor (‘419 at claim 10). 
Regarding instant claims 12 and 14, ‘419 recites an oral care composition (‘419 at claim 1), comprising zinc (‘419 at claim 4) and more specifically zinc lactate (‘419 at claim 14).
Regarding instant claims 13 and 22-23, ‘419 recites an oral care composition (‘419 at claim 1), comprising stannous fluoride (‘419 at claim 3).


Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612